 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find no merit in the Employer's argument that because theparties have in the past ignored district lines, the Board must now dolikewise and join certain stores in an adjoining district to those hereinvolved.Although there is no interchange between the employees inthe eight rural stores and those in the other stores in District 405, andthe two groups are otherwise distinguished by certain minor differencesin their working conditions, the appropriateness of the eight store unitin this case rests upon its residual character, and not on other factors.No persuasive reason appears, therefore, for crossing the administra-tive boundaries which normally delineate the scope of appropriateunits for this type of employee.For this same reason, we also rejectthe Employer's further contention that these meat department em-ployees may only be represented in a broader unit of such employeesembracing some, but not all, of the districts in its St. Louis branch.No issue is raised respecting the composition of the unit.The Boardhas long recognized the craft skills of meat department employees inchain grocery stores, and for that reason has placed them, upon request,in bargaining units apart from other store employees .3The recordhere shows no reason for departing from that practice in this case.Accordingly, we find that all meat department employees in theEmployer's stores in Trenton, Waterloo, Mascoutah, Lebanon, Dupo,Carlyle, New Athens, and Breeze, all in the State of Illinois, excludingall other employees, guards, professional employees, and all super-visors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofof the Act.'[Text of Direction of Election omitted from publication in thisvolume.]3The Kroger Company,77NLRB 370;Colonial Stores, Incorporated,84 NLRB 558.4Uncontradictedtestimony of the Employer's representative shows that head meatcutters have supervisory authority within the meaningof the Act.Head meat cutters aretherefore excluded from the unit as supervisors.The recordalso showsthat the headmeat cutter in the Carlyle store is the sole meat department employee assignedhere.Ashe has no subordinate working under him and therefore has no occasion to exercise anysupervisoryauthority,he is included in the unit.CONTINENTAL CAN CO., INC.andUNITED STEELWORKERS OF AMERICA,C. I. 0., PETITIONER,Case No. 5-RC-684.February 14, 1951Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John J. A. Reynolds, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.93 NLRB No. 31. CONTINENTAL CAN CO., INC.277Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer.'3.Local 341 and the Employer are at present parties.to an auto-matically renewable contract of which the effective date is April 15,1949, and the expiration date is April 15, 1951.As the contract isnearing the end of its term, we consider it unnecessary to pass uponthe contract bar contentions.Accordingly, we find that a question af-fecting commerce exists concerning the representation of employeesof the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The appropriate unit :The parties are agreed that the unit of production and maintenanceemployees sought by the Petitioner is appropriate, but the Machinistscontends that "all tool and die makers, machinists, their helpers andapprentices," constitute a craft group and should be given an oppor-tunity to vote for representation as a separate appropriate unit.TheEmployer and the Petitioner contend that the unit sought by theMachinists is inappropriate because the work of these employees isclosely integrated with that of the production employees.Local 341took the same position at the hearing but subsequently requested theBoard to withdraw its objections to the unit sought by the Machinists.The Employer employs approximately 42 machinists, 8 die makers,and 3 to 5 engine lathe and grinder operators.2The common aim ofall these employees is to maintain the production machinery of theplant at all times.The die makers and the engine lathe and grinderoperators work exclusively in the machine shop, as do 5 of the ma-chinists.Twenty-two of the machinists spend only about one-quarterof their time in the machine shop and the remainder out in the pro-duction areas.Fifteen of the machinists spend all their time inthe production areas, except for occasional trips to the machine shop.2'Motions to intervene at the hearing were granted to International Association ofMachinists,hereinafter called the Machinists, and to Local 341 of Internatonal Brother-hood of Firemen & Oilers, A. F. L, hereinafter called Local 341.3 The Machinists is willing either to include or exclude the engine lathe and grinderoperators,who work at,specialist branches of the machinist tradeAs these employeeswork on the same parts as the machinists, in conjunction with them,and work entirelywithin the machine shop,we shall draw no distinction between them and the generalmachinists.3Transfers of personnel may be made between the three groups of machinists,but thereis no exchange of personnel or duties between any of these employees and the productionemployees.In the course of their maintenance duties, machinists may occasionallyoperate production machinery for the purpose of adjusting or improving its function. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the employees exercise a high degree of skill acquired in the courseof a 4-year training plan at the Employer's plant or its equivalentelsewhere.Their rate schedule is higher than that of any other groupof employees of the Employer except the lithographers.Notwith-standing the bargaining history on a broader basis and the partialsupervision of machinists working in the production areas by produc-tion supervisors, we find that these employees possess and exercisethe high degree of skill normally found in their craft, and may, ifthey so desire, constitute a separate bargaining unit .4Accordingly,we shall direct that separate elections by secret ballot be held amongthe employees of the Employer's plant number 16 at Baltimore, Mary-land, in the following voting groups :(1)All tool and die makers, machinists, their helpers and appren-.tices, including engine lathe and grinder operators, but excluding allother employees, guards, and supervisors.(2)All production and maintenance employees, excluding all em-ployees included in voting group (1) above, office clerical and profes-sional employees, guards, and supervisors.If the employees in voting group (1) select the Machinists, they willbe taken to have indicated their desire to constitute a separate bar-gaining unit.°[Text of Direction of Elections omitted from publication in thisvolume.]4National Biscuit Company,88 NLRB 313;Firestone Tire and Rubber Company,85NLRB 559;Continental Can Co., Inc,76NLRB 131,National Container Corporation,Inc., 75NLRB 92.5As the Machinists indicated at the hearing that it did not desire,to represent theemployees in a plant-wide unit,we shall not place its name on the ballot in voting group(2).E. H. PERRY,E. H. PERRY, JR., T.A. HARRIS, AND E. H. PERRY, JR.,TRUSTEE D/B/ASOUTHWEST TABLET MANUFACTURING COMPANY'andLOCAL UNION No. 46,DALLAS PRINTING PRESSMAN AND ASSISTANTS'UNION,AFL, PETITIONER.Case No. 16-RC-634.February14,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. Carnie Russell,hearing officer. The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.IThe name of the Employer appears as corrected at the hearing.93 NLRB No. 37.